UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 7502 Dreyfus International Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: July 1, 2012-June 30, 2013 *Fiscal year end is 8/31 for Dreyfus Brazil Equity Fund Item 1. Proxy Voting Record Dreyfus International Funds, Inc. Dreyfus Brazil Equity Fund AES TIETE SA Ticker: GETI4 Security ID: P4991B119 Meeting Date: JUL 02, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Change Location of Company Headquarters For Did Not Vote Management 2 Amend Articles 16, 23, and 31 For Did Not Vote Management 3 Consolidate Bylaws For Did Not Vote Management AES TIETE SA Ticker: GETI4 Security ID: P4991B119 Meeting Date: DEC 03, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Article 23 For For Management AES TIETE SA Ticker: GETI4 Security ID: P4991B119 Meeting Date: APR 04, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Allocation of Income and For For Management Dividends 3 Elect Directors For For Management 4 Elect Fiscal Council Members For Against Management AES TIETE SA Ticker: GETI4 Security ID: P4991B119 Meeting Date: APR 04, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Remuneration of Company's For For Management Management AES TIETE SA Ticker: GETI4 Security ID: P4991B119 Meeting Date: JUN 27, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Alternate Director For Did Not Vote Management ALIANSCE SHOPPING CENTERS S.A Ticker: ALSC3 Security ID: P0161M109 Meeting Date: AUG 29, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Agreement to Absorb Yangon For For Management Participacoes 2 Appoint Independent Firm to Appraise For For Management Proposed Transaction 3 Approve Independent Firm's Appraisal For For Management 4 Approve Absorption of Yangon For For Management Participacoes 5 Authorize Board to Ratify and Execute For For Management Approved Resolutions ALIANSCE SHOPPING CENTERS S.A Ticker: ALSC3 Security ID: P0161M109 Meeting Date: JAN 24, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of LGR For For Management Empreendimentos e Participacoes Ltda. and LGR SSA Empreendimentos e Participacoes Ltda ALIANSCE SHOPPING CENTERS S.A Ticker: ALSC3 Security ID: P0161M109 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Allocation of Income and For For Management Dividends 3 Elect Directors For Against Management ALIANSCE SHOPPING CENTERS S.A Ticker: ALSC3 Security ID: P0161M109 Meeting Date: APR 26, 2013 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Remuneration of Company's For Against Management Management 2 Amend Articles to Reflect Changes in For For Management Capital ALPARGATAS S.A. Ticker: ALPA4 Security ID: P8511H118 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec. 31, 2012 2 Approve Capital Budget and Allocation For For Management of Income 3 Elect Fiscal Council Members For For Management 4 Approve Remuneration of Company's For Against Management Management AUTOMETAL SA Ticker: AUTM3 Security ID: P0594E104 Meeting Date: OCT 04, 2012 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Acquisition of 65 Percent of For For Management Century Plastics, LLC 2 Approve Joint Venture to Invest in For For Management Nanjing Automotive Forging Co., Ltd. 3 Approve Interim Dividends For For Management AUTOMETAL SA Ticker: AUTM3 Security ID: P0594E104 Meeting Date: DEC 19, 2012 Meeting Type: Special Record Date: DEC
